DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes that the Applicant has used the phrase “capable of” with respect to the functions of a wireless controller in independent claims 1, 14, and 18.  The preferred language for describing the functions of a controller is the phrase “configured to.”  Any wireless controller is “capable of” receiving or sending any type of wireless signal, but for a controller to be “configured to” send or receive a specific signal (i.e. a signal for performing a specific function), the controller must be programed to send or receive that signal and to perform that function.  Such programing amounts to structure of the controller and thus places a more specific requirement on the controller than a mere capability.  The Examiner encourages the Applicant to use the phrase “configured to” with regard to the functions of the recited wireless controller throughout the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alet Vidal et al. (US PGPub 2013/0042767, hereinafter Vidal) in view of Wu Chang (US PGPub 2008/0163767, hereinafter Wu Chang), Wong (US PGPub 2009/0167506, hereinafter Wong), and Carroll, Jr. (US PGPub 2010/0227038, hereinafter Carroll).
Regarding claim 1, Vidal discloses a blending device comprising:
a base (figure 3, cooking hob 1) comprising a motor (motor 6);

a lid (lid 52) selectively attached to the blending container;
an interlock feature contained within the blending container and the lid (detector 43 and magnet 44), the interlock feature preventing operation of either the blade assembly or the motor when the lid is not positioned on the blending container (paragraph 0013, “receiver can be in connection with a control circuit configured for enabling or disabling the operation of said rotary blade driving means”); and
a wireless controller (circuit 40) positioned and sealed in the body of the blending container (as seen in figure 3), the wireless controller capable of communicating with the base (via signal emitter 45; paragraph 0037),
wherein the interlock feature comprising a sensor (figure 3, detector 43) capable of detecting presence of the lid on the blending container (paragraph 0037).
Vidal is silent to the sensor being sealed within a body of the container.  Wu Chang teaches a blending device having a sensor (figure 5, sensor 15) sealed within the body of the container (see figure 5).  As can be seen from the figure, the sensor of Wu Chang is within a portion of the handle that is not separated from the body of the container, and thus is considered to be within the body of the container as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the sensor of Vidal in the body of the container, as in Wu Chang, because it represents a choice from a finite number of identified, predictable solutions (i.e. sensor located in the handle or the container body), each with a reasonable expectation of success (as evidenced by the success of each KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Vidal discloses the wireless controller communicating the base using near field communication (figure 2, signal emitter 45), but is silent to it communicating with a wireless device to receive a recipe.  Wong teaches an appliance (figure 1, mixer 2) having a wireless controller (control circuit 8a) that communicates with devices outside of the appliance (hand-held controller 5) to receive a recipe (figure 4, steps 31-33).  Because the device of Vidal includes the capability of communicating with the base via near-field communications to facilitate operation of the device, it is deemed that the combination would be capable of performing this function with the recited recipe.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Vidal with the additional communication functionality of Wong for the purpose of remotely monitoring and controlling the appliance, as demonstrated in Wong.
Vidal and Wong are silent to the wireless communication device receiving a command to start the motor from the wireless device and starting the motor in response to the command.  Carroll teaches an appliance for mixing food (figures 1 and 2) that includes a wireless communication device and a wireless device in which the wireless communication device receives a command to start the motor from the wireless device and starting the motor in response to the command (paragraph 0064, figure 13).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of Vidal and Wong with the 
Regarding claim 3, Vidal discloses the sensor being a reed switch (paragraph 0037, “lid position detector 43 comprises a reed switch”).
Regarding claim 4, Vidal discloses the sensor comprising a magnet (figure 3, magnet 44) positioned in the lid (lid 52) and a reed switch (detector 43) positioned in the blending container (vessel 50).
Regarding claim 5, Vidal discloses the reed switch indicating when the magnet in the lid is in proximity to the reed switch to indicate that the lid is positioned on the blending container (paragraph 0037).
Regarding claim 6, Vidal discloses the wireless controller comprising a near field communication device (figure 3, signal emitter 45).
Regarding claim 8, Vidal teaches a wireless controller that communicates utilizing near field communication (figure 2, signal emitter 45).
Regarding claim 9, Vidal discloses the wireless controller communicating using near field communication (figure 2, signal emitter 45), but is silent to it communicating with a wireless device to receive a recipe.  Wong teaches an appliance (figure 1, mixer 2) having a wireless controller (control circuit 8a) that communicates with devices outside of the appliance (hand-held controller 5) to receive a recipe (figure 4, steps 31-33).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Vidal with the additional communication functionality of Wong for the purpose of remotely monitoring and controlling the appliance, as demonstrated in Wong.
Regarding claim 10, Vidal discloses the interlock feature preventing operation of the blade assembly and motor when the lid is not positioned on the container (paragraph 0013, “receiver can be in connection with a control circuit configured for enabling or disabling the operation of said rotary blade driving means”).
Regarding claim 11, Vidal discloses the interlock feature comprising; a second sensor (magnet 44) contained within the lid (lid 52), the sensor and second sensor preventing operation of the motor and blade assembly when the lid is not positioned on the blending container (paragraph 0037).
Regarding claim 12, Vidal discloses the sensor comprising a magnet (figure 3, magnet 44) and the second sensor comprises a reed switch (paragraph 0037, “lid position detector 43 comprises a reed switch”).
Regarding claim 13, Vidal discloses the reed switch indicating when the magnet in the lid is in proximity to the reed switch to indicate that the lid is positioned on the blending container (paragraph 0037).
Regarding claim 18, Vidal discloses a blending device comprising:
a base (figure 3, cooking hob 1) comprising a motor (motor 6);
a blending container (vessel 50) operatively positionable on the base (as in figure 3), the blending container comprising a blade assembly (blades 53);
a lid (lid 52) selectively attached to the blending container;;
a wireless controller (circuit 40) positioned in the blending container (as seen in figure 3), the wireless controller capable of communicating with a wireless device via near field communication (via signal emitter 45; paragraph 0037);

Vidal is silent to a portion of the interlock feature being welded within a body of the container.  Wu Chang teaches a blending device having a sensor (figure 5, sensor 15) that is a portion of an interlock feature and is welded within a body of the container (see figure 5).  As can be seen from the figure, the sensor of Wu Chang is within a portion of the handle that is attached to the the body of the container along its entire length, and thus is considered to be within the body of the container as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the sensor of Vidal in the body of the container, as in Wu Chang, because it represents a choice from a finite number of identified, predictable solutions (i.e. sensor located in the handle or the container body), each with a reasonable expectation of success (as evidenced by the success of each configuration in the respective references).  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Vidal discloses the wireless controller communicating the base using near field communication (figure 2, signal emitter 45), but is silent to it communicating with a wireless device to receive a recipe.  Wong teaches an appliance (figure 1, mixer 2) having a wireless controller (control circuit 8a) that communicates with devices outside of the appliance (hand-held controller 5) to receive a recipe (figure 4, steps 31-33).  
Vidal and Wong are silent to the wireless communication device receiving a command to start the motor from the wireless device and starting the motor in response to the command.  Carroll teaches an appliance for mixing food (figures 1 and 2) that includes a wireless communication device and a wireless device in which the wireless communication device receives a command to start the motor from the wireless device and starting the motor in response to the command (paragraph 0064, figure 13).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of Vidal and Wong with the wireless control of Carroll for the purpose of controlling the appliance from a remote location.
Regarding claim 19, Vidal discloses the interlock feature preventing operation of the blade assembly when the lid is not positioned on the container (paragraph 0013, “receiver can be in connection with a control circuit configured for enabling or disabling the operation of said rotary blade driving means”).
Regarding claim 20, Vidal discloses the interlock feature preventing operation of the motor when the lid is not positioned on the container (paragraph 0013, “receiver can .
Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alet Vidal et al. (US PGPub 2013/0042767, hereinafter Vidal) in view of Wong (US PGPub 2009/0167506, hereinafter Wong) and Carroll, Jr. (US PGPub 2010/0227038, hereinafter Carroll).
Regarding claim 14, Vidal discloses a blending device comprising:
a base (figure 3, cooking hob 1) comprising a motor (motor 6);
a blending container (vessel 50) operatively positionable on the base (as in figure 3), the blending container comprising a blade assembly (blades 53);
a lid (lid 52) selectively attached to the blending container; and
a wireless controller (circuit 40) positioned in the blending container (as seen in figure 3) capable of communicating with the base via near field communication to facilitate operation of the device (via signal emitter 45; paragraph 0037); and
an interlock feature contained within the blending container and the lid (detector 43 and magnet 44), the interlock feature preventing operation of either the blade assembly or the motor when the lid is not positioned on the blending container (paragraph 0013, “receiver can be in connection with a control circuit configured for enabling or disabling the operation of said rotary blade driving means”).
Vidal discloses the wireless controller communicating the base using near field communication (figure 2, signal emitter 45), but is silent to it communicating with a wireless device to receive a recipe.  Wong teaches an appliance (figure 1, mixer 2) having a wireless controller (control circuit 8a) that communicates with devices outside 
Vidal and Wong are silent to the wireless communication device receiving a command to start the motor from the wireless device and starting the motor in response to the command.  Carroll teaches an appliance for mixing food (figures 1 and 2) that includes a wireless communication device and a wireless device in which the wireless communication device receives a command to start the motor from the wireless device and starting the motor in response to the command (paragraph 0064, figure 13).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of Vidal and Wong with the wireless control of Carroll for the purpose of controlling the appliance from a remote location.
Regarding claim 16, Vidal discloses the interlock feature comprising: a first sensor (figure 3, detector 43) contained within the blending container (vessel 50); a second sensor (magnet 44) contained within the lid (lid 52), the first and second sensors preventing operation of the motor and blade assembly when the lid is not positioned on the blending container (paragraph 0037).
Regarding claim 17, Vidal discloses the first sensor comprising a magnet (figure 3, magnet 44) and the second sensor comprises a reed switch (paragraph 0037, “lid position detector 43 comprises a reed switch”), the reed switch indicating when the magnet in the lid is in proximity to the reed switch to indicate that the lid is positioned on the blending container (paragraph 0037).

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.
The Applicant argues that the Carroll reference is not analogous art to the present invention, and thus cannot be used in an obviousness rejection (remarks, pages 7-9).  The Examiner respectfully disagrees.  The Applicant has correctly indicated that to be considered analogous art, a reference must be (1) from the same field of endeavor as the claimed invention; or (2) reasonably pertinent to the particular problem faced by the inventor, if the art is not from the same field of endeavor.  However, the Examiner believes that the Applicant has erred in their analysis of these factors.  Specifically, the Applicant has stated that the problem face by the inventor is "an interlock feature preventing operation of the blade assembly when the lid is not positioned on the blending container” (remarks, page 8).  While this is certainly a problem faced by the inventor, it is obviously not the only problem addressed by the apparatus of the instant claims.  As currently amended, all the claims now require a wireless controller that is capable of receiving signals to perform certain functions with regard to the motor of the apparatus.  Carroll teaches a wireless controller that receives .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.